Exhibit Consent of Independent Registered Public Accounting Firm The Central Pacific Bank Retirement Plans Administrative Committee Central Pacific Bank 401(k) Retirement Savings Plan: We consent to the incorporation by reference in the registration statement No.333-141232 on Form S-8 of Central Pacific Financial Corp. of our report dated June27, 2008, included herein, with respect to the statements of assets available for benefits of the Central Pacific Bank 401(k) Retirement Savings Plan as of December31, 2007 and 2006, the related statements of changes in assets available for benefits for the years then ended, and the supplemental schedule of ScheduleH, line 4i – schedule of assets (held at end of year) as of December31, 2007. /s/ KPMG LLP Honolulu, Hawaii June 27, 2008
